DETAILED ACTION
This is a notice of allowance in response to the remarks filed 12/10/2020.

Status of Claims
Claims 1, 3, 5-7, and 10-14 are pending;
Claims 1 and 3 are currently amended; claims 2, 4, 8, 9, and 15-18 have been cancelled; claims 5, 6, and 11-14 are original; claims 7 and 10 were previously presented; 
Claims 1, 3, 5-7, and 10-14 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with the applicant's representative, Tihon Poltavets, Reg. No. 76,064, on 03/08/2021.


The application has been amended as follows: 

In the Claims Filed 12/10/2020

This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) An apparatus comprising:
	 a body with a first set of radial segments, wherein the body is coupled to a server rack frame such that the body is positioned on a first planar surface of a first rail of the server rack frame and a second planar surface of a second rail of the server rack frame adjacent to the first planar surface of the first rail of the server rack frame, wherein the first planar surface of the first rail of the server rack frame is oriented in a first plane, wherein the second planar surface of the second rail of the server rack frame is oriented in a second plane, wherein an angle of a mounting area of the body for coupling the body to the server rack frame equals an angle defined by the first plane and the second plane;
	a first radial segment of the first set of radial segments having a first radius greater than a second radius of a second radial segment of the first set of radial segments, wherein an impact force is applied to the first radial segment of the first set of radial segments when initial contact is made on an impact surface of the first radial segment providing an exterior boundary surface for the body; and 
 defined by the first plane and the second plane, 
wherein the first radial segment and the second radial segment each extend beyond the concave edge of the first notch of the first set of radial segments, 
wherein a combination of the first radial segment, the second radial segment, and the first notch is configured to provide a sequential collapse of the first set of radial segments.

2.	(Canceled).

3.	(Currently Amended) The apparatus of claim 1, wherein an angle of extension of the first set of radial segments is equal to 360 degrees minus the angle defined by the first plane and the second plane.

4.	(Canceled).

5.	(Original) The apparatus of claim 1, wherein the body is hollow. 

6.	(Original) The apparatus of claim 1, wherein the first radial segment and the second radial segment each include a convex edge. 



7. 	(Previously Presented) The apparatus of claim 6, wherein a radius of the convex edge of the first radial segment is equal to a radius of the convex edge of the second radial segment.

8.	(Canceled).

9.	(Canceled). 

10.	(Previously Presented) The apparatus of claim 1, further comprising:
	a third radial segment of the first set of radial segments having a third radius smaller than the second radius of the second radial segment of the first set of radial segments; and
	a second notch of the first set of radial segments separating the second radial segment and the third radial segment and having a concave edge, wherein the second radial segment and the third radial segment each extend beyond the concave edge of the second notch of the first set of radial segments.

11.	(Original) The apparatus of claim 10, wherein a radius of the concave edge of the first notch of the first set of radial segments is equal to a radius of the concave edge of the second notch of the first set of radial segments.

12.	(Original) The apparatus of claim 10, wherein a radius of the concave edge of the first notch of the first set of radial segments is less than a radius of the concave edge of the second notch of the first set of radial segments.


13.	(Original) The apparatus of claim 10, wherein a radius of the concave edge of the first notch of the first set of radial segments is greater than a radius of the concave edge of the second notch of the first set of radial segments.

14.	(Original) The apparatus of claim 10, wherein the third radial segment includes a convex edge.  

15.	(Canceled).

16.	(Canceled). 

17.	(Canceled). 

18.	(Canceled).


Allowable Subject Matter
Claims 1, 3, 5-7, and 10-14, in the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious an apparatus as specified in claim 1.  For example, relevant references include Shaw et al. (US 7,950,706 B2), hereinafter Shaw, Wu et al. in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to modify Shaw with any of the references in the current prior art of record to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 3, 5-7, and 10-14) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631